Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 51-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2017.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 62 and 63 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	New claim 62, lines 22-24 defines that the subspecification Su2 indicates a machine path “that bypasses green tyres having subspecification Su1
Claims 30, 35, 42-45, 47-50 and 59-63 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Mizokawa et al. (US 5,631,028).
	Mizokawa is applied for substantially the same reasons as detailed in the last office action along with the following comments to address the amendments made to the claims.  With respect to the amendments to claim 30 defining that the respective pick-up logic is different for at least two vulcanizers with each vulcanizer configured for the first and second pick-up rules which can change during production, as previously noted, Mizokawa discloses picking up tires after a request to vulcanize according to different pick-up logics, the plant including a plurality of vulcanizers (in vulcanizer group area B1) and a request to vulcanize a green tire comes from each vulcanizer and will have a pick-up logic/rule associated with the vulcanizer request (at the vulcanizer group control computer – note col. 7, lines 17-30) and the green tire of desired specification will be selected according to and from the appropriate storage/pickup logic/rule and transferred to the vulcanizer for vulcanization.  Given the presence of plural vulcanizers and plural different pick-up logics (as well as plural different specifications), there would be different pick-up logics associated with at least two of the vulcanizers and further, given that there is no indication that any given vulcanizer is permanently associated with any given pick-up logic/rule, and given that Mizokawa indicates that the balance between e.g. the FIFO and random storage is adjustable during tire production without system downtime based on instructions from the vulcanizer (from the vulcanizer process control computer) to accommodate changes in tire specification and account for failures in the tire molding machines (col. 8, lines 17-49), it is again submitted that it would 
	As to changing to a third, different pick-up rule during the production, Mizokawa indicates that the area S31 capable of first-in first out storage includes “linking routes a and b” and “linking routes c and d” which are “switched over to each other in use” (col. 3, lines 33-38).  As such, there would be one pick-up rule for picking from linking routes a and b and another different pick-up rule for picking a tire from linking routes c and d (and another different pick-
	As to new claim 59, Mizokawa is applied for the same reasons as applied to very similar claim 30, the additional/different requirement that at least one of the pick-up rules is FIFO being satisfied by Mizokawa for the same reasons already noted.  Further, the additional/different requirement (relative to claim 30) that there are at least two subspecifications among the green tires being produced/stored would have been implicit or certainly obvious given the clear indication that the Mizokawa system is designed expressly to produce tires having different specifications, reference being made expressly to “wide-variety production” (e.g. col. 1, line 56 - col. 2, line 2; col. 2, lines 15-25).  
	As to new claims 60-61, information on various functions of the apparatus are stored according to the specifications which would be unique to each specification - note esp. col. 8, lines 17-50.
	As to new claim 62, as already noted with respect to similar requirements in claim 30, Mizokawa stores green tires of defined specifications and associates vulcanizers with respective different pick-up logics including two different FIFO pick-up logics - i.e. one from FIFO linking .  
Applicant's arguments filed 9/15/2020 have been fully considered but they are not persuasive.
	Applicant’s arguments principally stress the new requirements in the claims, which have been addressed in the updated statement of rejection above.  Reference is also made to col. 8, lines 17-50 of Mizokawa, it being urged that this disclosure provides no information regarding the pick-up logic of the vulcanizer changing, it being urged that it teaches that it is the storage 
	It is also argued that the pick-up rules are not associated with the vulcanizers but rather are associated with the tires in the storage area(s).  This is unpersuasive.  The pick-up rules are “associated” with both the tires in the storage areas and the vulcanizers since again it is the vulcanizers that initiate the request for the green tire(s) from the particular storage.  As to a change of a pick-up rule for a vulcanizer while maintaining it for another, Mizokawa clearly contemplates changes of a pick-up rule as already noted and given the presence of plural vulcanizers, at least during the change or switch of tire specifications, the new tire would be picked up based on a new pick-up rule while the previous vulcanizers would still be operating on tires based on the previous pick-up rule.  As to the newly claimed third pick-up rule, upon further consideration of the teachings of Mizokawa as detailed in the updated statement of rejection and the scope of the claims, the reference is still considered to suggest a method consistent with this new claim requirement.  
	New claims 59-63 have been treated in the statements of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
January 13, 2021